DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent No. 5,950,917) in view of Robertson et al. (U.S. Pub. No. 2008/0087677).

	Regarding claim 16: Smith discloses an apparatus for producing an overwrap container comprising: a first mechanized arrangement configured to provide a base container having a side wall and a bottom connected thereto (Fig. 3; via formed container with inner side wall 24), the side wall being formed with a first side seam formed between first and second ends of the side wall (via 42) extending longitudinally thereof; and a second mechanized arrangement connected with the first mechanized arrangement and configured to apply a plurality of spaced apart adhesive connecting elements on the side wall of the base container is joined to the overwrap spaced from the overwrap by the plurality of adhesive connecting elements and is joined to the overwrap by the set of connecting elements except along the length of the first side seam (Figs. 1 & 3; via side wall 24 sealed to 23, leaving space by the side seam 42; while having side walls spaced from the overwrap via ribs 41 and/or layer of the surrounding adhesive 55 between the outer and inner wrappers, further the amended language of 01/05/2022 are not given much patentable weight due to the intended use language of the “plurality of adhesive”) and such that the first side seam and second side seam are aligned (Fig. 3; via seam 42 and 60A are aligned, see annotated figure below) so as to define an overwrap container having a uniform air gap extending continuously around the overwrap container between the side wall of the base container and the overwrap (inherently due to the uniform pattern of the applied connecting elements to the base, air gap will be distributed uniformly between the base and overwrap);

    PNG
    media_image1.png
    840
    593
    media_image1.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Smith’s mechanism to have both ends of the overwrap material to be overlapped and sealed on top of each other, while being aligned and/or “overlapped”, as suggested by Robertson, in order to make the overwrap more extended and protruding out, conveying to the user that the container is an insulated one (paragraph 0006).
	Regarding claim 17: Smith discloses that the second mechanized arrangement includes a set of rotary turrets having mandrels for receiving the base containers and transferring the base containers to stations at which the connecting elements are applied, and at which the overwrap is joined to the side wall of the base container (column 2, lines 25-38; “a container forming mandrel as is well known in the art with the ends of the blank being sealed in overlapping relationship”; well know devices).
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 & 17 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In respect to applicant’s argument that the applied art does not suggest the claimed overwrap to have a second side seam formed by overlapped first and second edges that are joined to each other by an adhesive nor the first seam of the container to be aligned and spaced radially from the second side seam of the overwrap.  The office believes that such argument is fully suggested by the secondary applied art of Robertson ‘677, see annotated figure below.

    PNG
    media_image2.png
    783
    757
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731